DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8, and 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shibata (US. Pub: 2014/0022806 A1).
Regarding claim 1, Shibata  discloses (in at least fig. 1) a lamp for a vehicle, comprising: a light source (33) provided in a housing; an inner lens (24) provided in front of the light source; a cover member (29) disposed between the inner lens and the light source and configured to move between first and second positions ([0057]), wherein the cover member (29) is configured to expose a front side of the light source (33) when positioned at the first position and block the front side of the light source when positioned at the second position ([0056]); and a drive part ([0050]-[0053]) configured to selectively move the cover member (29) between the first and second positions.
Regarding claim 2, Shibata discloses (in at least fig. 1) the cover member is configured to linearly move between the first and second positions ([0057]).
Regarding claim 5, Shibata discloses (in at least fig. 1; ([0054]-[0060]) the drive part comprises: a driving source (37); and a rotary member ([0054]-[0060]) connected to the cover member and configured 
Regarding claim 6, Shibata discloses (in at least fig. 1) the housing (2) comprises an inner retraction space, and at least part of the cover member (29) positioned in the inner retraction space when positioned at the second position. 
Regarding claim 8, Shibata discloses (in at least fig. 1) the cover member (29) is configured to rotate between the first and second positions ([0057]).
Regarding claim 12, Shibata discloses (in at least fig. 1) a penetration pattern provided on the cover member (29). 
Regarding claim 13, Shibata discloses (in at least fig. 1) a first lighting image is formed when the light source is turned on and the cover member is positioned at the first position ([0056]; i.e. low beam light distribution pattern), and a second lighting image ([0056]), which is different from the first lighting image (i.e. high beam light distribution pattern), is formed when the light source is turned on and the cover member is positioned at the second position.
Regarding claim 14, Shibata discloses (in at least fig. 1) further comprising an outer lens (3) provided in front of the inner lens (24) and forming a part of an exterior of the lamp.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US. Pub: 2014/0022806 A1).
Regarding claim 3, the prior art of record fails to teach or suggest the cover comprises: a first cover block; and a second cover block connected to the first cover block.
However, Shibata discloses (in at least fig. 1) the lamp comprised of, in part, a cover (29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the cover of Shibata comprises a first cover block; and a second cover block connected to the first cover block, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Allowable Subject Matter
Claims 4, 7, 9-11 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or suggest a lamp comprised of, in part, a guide groove provided in the housing and extending in a movement direction of the cover member; and a guide rail provided on the cover member and accommodated in the guide groove.
Regarding claim 7, the prior art of record fails to teach or suggest a lamp comprised of, in part, further comprising a guide member provided in the housing and configured to guide the cover member to the inner retraction space.
Regarding claim 9, the prior art of record fails to teach or suggest a lamp comprised of, in part, the cover member is arranged parallel to a direction of a light beam emitted from the light source when positioned at the first position, and the cover member is arranged perpendicular to the direction of the 
Regarding claim 15, the prior art of record fails to teach or suggest a lamp comprised of, in part, a bezel provided between the cover member and the outer lens and having an opening configured to guide a light beam emitted from the light source to an outside of the lamp, wherein the cover member is configured to selectively close the opening.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner




/ELMITO BREVAL/Primary Examiner, Art Unit 2875